Citation Nr: 1210001	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an August 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating. In a July 2008 rating decision, the RO denied a TDIU.

In an April 2010 decision, the Board denied a rating higher than 50 percent for PTSD and denied a TDIU. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2011 memorandum decision, the Court vacated the Board decision, and remanded the appealed issues to the Board.

At this time, the Board REMANDS the appeal the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities are PTSD and hypertension. The Veteran receives VA and private mental health treatment. He had VA mental health examinations in 2006, 2008, and 2009. In vacating the Board's decision, the Court found that the Board failed to provide an adequate explanation for giving greater consideration to VA examination findings than to the findings and opinion of the private psychiatrist who treats the Veteran. The Court found that the Board erroneously analyzed the Veteran's PTSD as though a 70 percent rating under the VA rating schedule required having all of the symptoms listed in the criteria for that rating. The Court indicated that the TDIU issue is inextricably intertwined with the PTSD rating issue.

The Veteran has indicated that he continues in treatment for his PTSD. Before readjudicating the claims, the Board will remand the case to seek the most recent private and VA treatment records. In addition, the Veteran should have a new VA mental health examination to obtain current findings as to the extent of his impairment due to PTSD, and to obtain an opinion as to the likelihood that the combined effects of the Veteran's service-connected PTSD and hypertension make him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Request records of treatment of the Veteran from January 1, 2009, forward from Edwin W. Hoeper, M.D., Goldsboro Psychiatric Clinic, 1506 Wayne Memorial Boulevard, Suite H, Goldsboro, North Carolina 27534-2202. Associate the records obtained with the Veteran's claims file.

2. Request records of all outpatient and inpatient treatment, including mental health treatment, of the Veteran from January 1, 2009, forward from the VA Medical Center in Durham, North Carolina. Associate the records obtained with the Veteran's claims file.

3. Schedule the Veteran for a VA mental health examination to address the current manifestations and effects of the Veteran's PTSD, and the extent of his occupational impairment due to service-connected PTSD and hypertension. The examiner must be provided with the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide findings as to the extent of the Veteran's occupational and social impairment due to PTSD, including the existence and extent of impairment of such matters as family relations, capacity for interaction with others in a work setting, speech, thought processes, mood, judgment, memory, concentration, and orientation. The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the combined effects of the Veteran's PTSD and his hypertension make him unable to secure or follow a substantially gainful occupation. The examiner should explain the rationale for the opinions provided.

3. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


